JOAN GREENDEER-LEE, Associate Judge.
On September 8, 1998, Anne E. Johnson filed a Petition for Release of Per Capita Disbursement on behalf of the minor, Autumn Sun Whiteagle. The defendant, through Paralegal Kari Kilday answered the petition on September 16, 1998. The defendant requested more information proving that the plaintiff has exhausted all other programs and services before attempting to access the minor’s Children Trust Fund account, pursuant to Ho-Chunk Nation Amended and Restated Per Capita Distribution Ordinance, Sec. 6.01(b). On October 5, 1998, the plaintiff responded to the defendant’s answer and moved the Court to dismiss this matter since she did not hold sufficient documentation to show that this suit is an action of last resort. Therefore, this Court grants the plaintiffs Motion to Dismiss.